UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7430



GRADY EDWARD LLOYD,

                                              Plaintiff - Appellant,

          versus


MR. ADAM, Mail Service Room, Perry Correc-
tional Institution,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(CA-99-3592-4-18BF)


Submitted:   February 8, 2001          Decided:     February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grady Edward Lloyd, Appellant Pro Se. Charles Franklin Turner, Jr.,
Samuel Carl Weldon, CLARKSON, WALSH, RHENEY & TURNER, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grady Edward Lloyd appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Lloyd v. Adam, No. CA-99-3592-4-18BF (D.S.C. Sept. 13, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2